DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The disclosure recites “the figure eight of Fig. 2A” in paragraph [0006], however there is no Fig. 2A in drawing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites:
editing the 3-D digital representation of the object by inserting a gap between the segment and the continuous cross section perimeter at the first intersection;
slicing, with slicing software, the 3-D digital representation of the object with the gap;
generating, with slicing software, a plurality of toolpaths for additively manufacturing the object from the 3-D digital representation of the object with the gap, such that at least one of the plurality of toolpaths has a reduced number of isolated paths relative to a plurality of toolpaths that would be generated by slicing software for additively manufacturing the object from the 3-D digital representation of the object without the gap.
The limitation of editing the 3-D digital representation of the object by inserting a gap between the segment and the continuous cross section perimeter at the first intersection, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “editing” and “inserting” in the context of this claim encompasses the user manually keep one end of the segment a distance from the perimeter with help of a pen and papers, as long as the object is very simple. 
Similarly, the limitation of slicing, with slicing software, the 3-D digital representation of the object with the gap, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with slicing software”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “with slicing software”, “slicing” in the context of this claim encompasses the user manually plot and code the cross section layer of the object along the printing direction, as long as the object is very simple.
Similarly, the limitation of generating, with slicing software, a plurality of toolpaths for additively manufacturing the object from the 3-D digital representation of the object with the gap, such that at least one of the plurality of toolpaths has a reduced number of isolated paths relative to a plurality of toolpaths that would be generated by slicing software for additively manufacturing the object from the 3-D digital representation of the object without the gap, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “with slicing software” and “by slicing software”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for “with slicing software” and “by slicing software”, “generating” in the context of this claim encompasses the user manually draws and code the printing path for each slicing layer, as long as the object is very simple.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “additively manufacturing an object”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the obtaining ... that are mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “with slicing software” and “by slicing software”, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 2-28, similar to claim 1, the claims recites editing …, inserting …, generating …, slicing …, identifying … selecting …, selected …, traversing…, excluding …, prioritizing …, defining …, converting …, forming … and counting …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “changing the print bed by one bead height gradually as each layer prints.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Similar to claim 1, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited obtaining … and storing …, that are mere instructions to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “with slicing software” and “by slicing software”, are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claims are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DING “A tool-path generation strategy for wire and arc additive manufacturing” 2014.

Regarding claim 26, DING teaches a method of creating additive manufacturing instructions for an object (Fig. 2 Abstract), the method comprising:
slicing, with a slicer, a model of the object into a plurality of slices for additively manufacturing the object, a slice including a plurality of contours each including a plurality of vertices and a plurality of edges, wherein the plurality of contours include an isolated perimeter path surrounding a plurality of isolated inset paths (Figs. 2-5 & 8 Section 3.1 – 3.2 pages 176-177 and 179, 3D CAD model is sliced, the vertices and edges of contours are identified, the sliced geometries are partitioned into single convex polygon with an isolated perimeter path surrounding isolated inset paths, as shown in Fig. 8a);
identifying a plurality of candidate bridge locations between the plurality of contours (Figs. 5 & 8 section 3.3 in page 179, the partition lines are candidates for path connection between the plurality of contours);
selecting a plurality of candidate bridge locations from the plurality of candidate bridge locations between the plurality of contours such that after forming bridges at the selected locations none of the plurality of contours will be isolated; forming bridges between the plurality of contours based on the selected plurality of candidate bridge locations such that none of the plurality of contours are isolated from each other; identifying a toolpath that includes a continuous sequence of traversal of the plurality of contours (Figs. 5 & 8 section 3.3 in page 179, the split lines are selected for path connection between the plurality of contours to form a final closed-looped tool-path); and
storing additive manufacturing instructions in memory based on the continuous sequence of traversal (Fig. 9, Table 2 Section 4 in pages 179-180 last paragraphs, stored instructions based on the toolpath are implemented).
Ding teaches:
Abstract
This paper presents an algorithm to automatically generate optimal tool-paths for the wire and arc additive manufacturing (WAAM) process for a large class of geometries. The algorithm firstly decomposes 2D geometries into a set of convex polygons based on a divide-and-conquer strategy. Then, for each convex polygon, an optimal scan direction is identified and a continuous tool-path is generated using a combination of zigzag and contour pattern strategies. Finally, all individual sub-paths are connected to form a closed curve. This tool-path generation strategy fulfils the design requirements of WAAM, including simple implementation, a minimized number of starting-stopping points, and high surface accuracy. ….
Section 3.1 Decomposition of 2D geometries into convex polygons
Page 176
The decomposition method is explained through a flowchart, as shown in Fig. 2. After slicing the input 3D CAD model, 2D geometries are obtained. Since STL is a tessellation language, the sliced 2D geometries are a set of polygons.
The polygon analysis modular in Fig. 2 consists of five steps.

    PNG
    media_image1.png
    746
    578
    media_image1.png
    Greyscale

…
Page 177
Three different routines, notch-line decomposition, notch-notch decomposition, and notch-vertex decomposition, are used, respectively. In notch-line decomposition, “line” means the bisector line of Vi, as shown in Fig. 4, and ViCi is set to be the partitioning line. In notch-notch decomposition, if there is more than one notch, choose the notch that is nearest the bisector line of Vi as the end point of the partitioning line or else connect the reference notch and the only existing notch in the scan zone to be the partitioning line, such as V2V5 in Fig. 4. In notch-vertex decomposition, if there is more than one vertex, choose the vertex that is nearest the bisector line of Vi as the end point of the partitioning line or else connect the reference notch and the only existing vertex in the scan zone to be the partitioning line, such as V6Vn in Fig. 4.
The polygon can be decomposed by splitting the notches using only notch-line routines. However, the proposed notch elimination method provides an optimal solution. The notch-notch routine eliminates two notches each time, which will generate a minimal number of convex polygons. The notch-vertex routine generates convex polygons with less edges compared to the notch-line routine, which makes the subsequent steps of path generation more effective.
The flowchart in Fig. 2 shows the recursive use of geometry decomposition modules. The overall decomposition process is terminated when the number of notches in a 2D geometry is equal to zero. The step-by-step process of generating output convex polygons for the simple polygon with an inside island is shown in Fig. 5. ....

    PNG
    media_image2.png
    225
    1092
    media_image2.png
    Greyscale

3.2 Path generation for a single convex polygon
Page 179
From step 1 to step 5, a continuous path with the minimum number of elements can be generated for a convex polygon. Implement this approach independently to all of the convex polygons generated in Fig. 5(e). The completed implementation is shown in Fig. 8a.
3.3 Path connection
The final step is to connect the sub-paths of each polygon into a closed curve. To improve the surface quality, the connecting points between two polygons are set on the outlines of the geometries.

    PNG
    media_image3.png
    335
    1190
    media_image3.png
    Greyscale

During the decomposition of 2D geometries, the partition lines were used to regenerate the sub-polygons. The partition lines can be classified into two groups, merging lines and split lines. A merging line merges two polygons into one polygon.  As shown in Fig. 5, the step from (a) to (b) is a merging process. A split line separates one polygon into two polygons.  In Figure 5, steps from (b) to (c), (c) to (d), and (d) to (e) are splitting processes. All of the split lines are stored in a new matrix for path connection. Since the split lines separate the polygons, connection lines between the separated polygons are generated that correspond to each of the split lines. As shown in Fig. 8b, the tool-paths in the area of the circles were reorganized. The proposed method can automatically generate a final closed-looped tool-path as shown in Fig. 8b.
4 Implementation and discussion
Table 2 pages 179-180
…
Experimental tests were conducted using a robotic welding system at the University of Wollongong. The robotic WAAM system and 3D laser scanning system have been integrated into a welding cell to conduct the experiments, as described in Fig. 9. …
…
.... The first example in Table 2 was used for testing the performance of the proposed method in terms of surface finish, as shown in Fig. 10. …

Regarding claim 27, DING further teaches the forming bridges between the plurality of contours includes inserting a first gap between a first contour to provide two disconnected vertices of the first contour, inserting a second gap between a second contour to provide two disconnected vertices of the second contour, connecting one of the disconnected vertices of the first contour with one of the disconnected vertices of the second contour, connecting the other disconnected vertex of the first contour with the other disconnected vertex of the second contour (Figs. 2-5 & 8 Section 3.1 – 3.2 pages 176-177 and 179, 3D CAD model is sliced, the vertices and edges of contours are identified, the sliced geometries are partitioned into single convex polygon with an isolated perimeter path surrounding isolated inset paths by inserting split line to create gaps between multiple contours, as shown in Fig. 8a; Figs. 5 & 8 section 3.3 in page 179, the split lines are selected for path connection between the plurality of contours to connect the disconnected vertex to form a final closed-looped tool-path).

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DING as applied to Claims 26-27 above, in view of DREIFUS “Path Optimization Along Lattices in Additive Manufacturing Using the Chinese Postman Problem” 2017.

Regarding claim 28, DING does not explicitly further teach counting a number of paths emanating from each vertex of the plurality of vertices of the plurality of contours and forming bridges such that the number of paths emanating from each vertex in the toolpath is an even number of paths.
DREIFUS teaches counting a number of paths emanating from each vertex of the plurality of vertices of the plurality of contours and forming bridges such that the number of paths emanating from each vertex in the toolpath is an even number of paths (page 99 right column second and third paragraphs, page 100 first paragraph, add edges to make sure all vertices are even to achieve Eulerian path, vertex is even when the number of paths emanating from it is even).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DING to incorporate the teachings of DREIFUS because they all directed to toolpath for additive manufacturing. Counting a number of paths emanating from each vertex of the plurality of vertices of the plurality of contours and forming bridges such that the number of paths emanating from each vertex in the toolpath is an even number of paths will help provide Eulerian path (DREIFUS: page 99 second paragraph).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DING as applied to Claims 26-27 above, in view of DREIFUS and Choi A “topological hierarchy-based approach to toolpath planning for multi-material layered manufacturing” 2006.

Claim 17 recites similar limitations to that of claim 26 therefore is rejected on the same basis. In addition, DREIFUS further teaches generating a graph where nodes of the graph represent the plurality of isolated contours and edges of the graph represent the plurality of regions between the isolated contours (DREIFUS: page 99 right column third paragraph, a graph G={V, E} where vertex – nodes represent the plurality of isolated contours and edges of the graph represent the plurality of regions between the isolated contours), wherein the edges of the graph are weighted such that edge weights increase as a function of node depth (DREIFUS: page 100 left column last paragraph, page 103 Conclusion the edges of the graph are weighted by Euclidean distances between the nodes); selecting a subset of the edges that connect all of the nodes without any cycles based on edge weight (page 100 first paragraph, add edges to make sure all vertices are even and sum of the weights is minimized).
Neither DING nor DREIFUS explicitly further teaches a root node represents the perimeter contour and each of the nodes connect to at least one other node in a parent-child relationship or sibling-sibling relationship and beginning with the root node and based on the selected subset of edges.
Choi teaches a root node represents the perimeter contour and each of the nodes connect to at least one other node in a parent-child relationship or sibling-sibling relationship and beginning with the root node and based on the selected subset of edges (Choi: Fig. 2b page 146 left column starting from a root node represents the outmost contour C7 that is parent of node of C2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DING to incorporate the teachings of Choi because they all directed to toolpath for additive manufacturing. Staring with a root node represents the perimeter contour and each of the nodes connect to at least one other node in a parent-child relationship or sibling-sibling relationship and based on the selected subset of edges will help search locations to add bridges.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DING in view of DREIFUS and Choi as applied to Claim 17 above, further in view of Mark US 20190009472 A1.

Regarding claim 18, the combination of DING, DREIFUS and Choi does not explicitly teach excluding certain candidate bridge locations based on zippering criteria.
Mark teaches excluding certain candidate bridge locations based on zippering criteria (Figs. 15A-B [0317] the gap filed with material – bridge and avoiding the gaps are at same location for adjacent layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DING to incorporate the teachings of Mark because they all directed to toolpath for additive manufacturing. excluding certain candidate bridge locations based on zippering criteria will help create bridge that conform to the zippering criteria.

Regarding claim 19, Mark further teaches prioritizing certain candidate bridge locations based on zippering criteria (Figs. 15A-B [0317] avoiding the gap fill at same location at adjacent layers).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DING in view of DREIFUS and Choi as applied to Claim 17 above, further in view of Chen US 20180326669 A1.

Regarding claim 20, the combination of DING, DREIFUS and Choi does not explicitly teach the subsets of the edges are selected based on a minimum spanning tree algorithm and wherein a depth first search algorithm is used to traverse the subset of the edges for selecting the bridge location for each of the selected subset of edges.
Chen teaches the subsets of the edges are selected based on a minimum spanning tree algorithm and wherein a depth first search algorithm is used to traverse the subset of the edges for selecting the bridge location for each of the selected subset of edges ([0009] [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DING to incorporate the teachings of Chen because they all directed to toolpath for additive manufacturing. Selecting the subsets of the edges based on a minimum spanning tree algorithm and wherein a depth first search algorithm is used to traverse the subset of the edges for selecting the bridge location for each of the selected subset of edges will help search the locations for adding the bridges.

Claims 1-2, 6-11, 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson US 20140252684 A1, in view of Lee KR 20170112407 A.

Regarding claim 1, Swanson teaches a method of generating a toolpath for additively manufacturing an object, the method comprising:
obtaining a 3D digital representation of the object, wherein the 3-D representation of the object includes a continuous cross section perimeter and a segment intersecting the continuous cross section perimeter at a first and a second intersection, wherein the first and second intersections are different (Fig. 4 [0057] the tower 24 with perimeter wall and cross interior wall 52);
the 3-D digital representation of the object has a gap inserted between the segment and the continuous cross section perimeter at the first intersection (Figs. 4-5 [0057] - [0059] gap between interior wall 54 and perimeter wall 52 at the location 62C); LEE: [Figs. 5-7, page 8 paragraph 4-5, editing the segment of contour of representation of the object to create gap in alternating segments of the contour);
slicing, with slicing software, the 3-D digital representation of the object with the gap ([0066] generate tool path when slicing the 3D model);
generating, with slicing software, a plurality of toolpaths for additively manufacturing the object from the 3-D digital representation of the object with the gap, such that at least one of the plurality of toolpaths has a reduced number of isolated paths relative to a plurality of toolpaths that would be generated by slicing software for additively manufacturing the object from the 3-D digital representation of the object without the gap ([Figs. 4-5 [0059] with the gap between interior wall 54 and perimeter wall 52 at the location 62C, the tower layer is printed in one single tool path).
Swanson does not explicitly teach the gap is inserted by editing the representation of the object.
Lee teaches the gap is inserted by editing the representation of the object ([Figs. 5-7, page 8 paragraph 4-5, editing the segment of contour of representation of the object to create disconnection in alternating segments of the contour);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swanson to incorporate the teachings of Lee because they all directed to toolpath of additive manufacturing. Editing the representation of the object will help insert the gap.
Swanson teaches:
[0057] As further shown in FIG. 4, purge tower 24 is printed in a layer-by-layer manner to define perimeter wall 52 and interior wall 54, where perimeter wall 52 has a diamond-shaped cross-sectional geometry in the x-y build plane that defines interior volume 56. Interior wall 54 resides inside interior volume 56, and, in the shown embodiment, bisects or substantially bisects interior volume 56. This is a particularly suitable geometry for printing purge tower 24 at fast print rates and with low amounts of materials since, for each layer, perimeter wall 52 and interior start wall 54 may be printed from a single tool path. …

    PNG
    media_image4.png
    351
    691
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    310
    754
    media_image5.png
    Greyscale

[0058] In alternative embodiments, purge tower 24 may have any suitable perimeter wall geometry that preferably defines an interior volume that is substantially enclosed in the x-y build plane for retaining an interior wall 52. Examples of suitable perimeter wall geometries include square walls, rectangular walls, circular walls, elliptical walls, and the like, where single-toolpath, simple geometries are preferred for fast print rate purposes.
0059] As shown in FIG. 5, each layer of purge tower 24 (referred to as layer 24a) is preferably printed along the same toolpath 58, which has a start vertex 60, corner vertices 62a-62d, and stop vertex 64, and tool path segments 58a-58a extending therebetween. …
Lee teaches:
page 8 paragraph 4-5
FIG. 6, both end points of the found intersection line segment 63 are searched. That is, the intersection 64 between the generated X-axis reference segment 61 and the hexagonal slice 62 is searched. Here, the found intersection point 64 is used to determine the start and end points of a line segment to be used as a toolpath. 

    PNG
    media_image6.png
    379
    712
    media_image6.png
    Greyscale

Fig. 7, by connecting the selected end point of both end points of the intersection line segment and the end points closest to the selected end point of other crossing line segments adjacent to the intersection line segment by an additional line segment 65, An internal line segment representing the movement path of the nozzle 124 is extracted from the inside of the slice and the extracted internal line segment is generated as an internal tool path representing the movement path of the nozzle124 within the (N-1)th slice.

Regarding claims 2, Swanson further teaches one of the plurality of toolpaths includes a continuous toolpath that includes a first section of the continuous toolpath extending from the second intersection to the gap along the segment, a second section of the continuous toolpath extending from the first section extending adjacent the gap, a third section of the continuous toolpath extending from the second section and extending adjacent to the first section along the segment from the gap to the second intersection, and a fourth section of the continuous toolpath extending from the third section along the entire continuous cross section perimeter from one side of the second intersection to the other side of the second intersection to complete the continuous layer toolpath at the first section of the continuous toolpath (Figs. 10-11 [0095]  single tool path for tower with interior wall with double sections, with gap between 62c and one end of the interior wall. It is obvious to try that starting at 62e, 60 and 64 remain connected, and ending at 58e, so that, the first section is from 62e – second intersection to 64 – the gap along the segment, second section is from 64-60 – first section extending adjacent the gap, third section is from 60 to 62a, forth section is from 62 a to 62b to 62c to 62d and 62e - extending from the third section along the entire continuous cross section perimeter from one side of the second intersection to the other side of the second intersection to complete the continuous layer toolpath at the first section of the continuous toolpath. Choosing start point at either end of the wall is mere design choices choosing from limited two options that is not patentable. See MPEP 2143(I)).
Swanson teaches:

    PNG
    media_image7.png
    393
    726
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    394
    787
    media_image8.png
    Greyscale



[0095] FIGS. 10 and 11 illustrate an alternative embodiment for purge tower 24, which includes a pair of interior walls 54a and54b in lieu of a single interior wall 54. As shown in FIG. 11, each layer of this embodiment purge tower 24 may be printed with tool path 58, starting at start vertex 60, and printing a road of part or support material that follows tool path segments 58a-58f and around corner vertices 62a-62e, until stop vertex 64 is reached.

Regarding claim 6, Swanson further teaches said generating includes generating the plurality of toolpaths for additively manufacturing the object from the 3-D digital representation of the object with the gap, such that at least one of the plurality of toolpaths is a continuous layer toolpath ([Figs. 4-5 [0059] with the gap between interior wall 54 and perimeter wall 52 at the location 62C, the tower layer is printed in one single tool path).

Regarding claim 7, Swanson further teaches includes slicing based exclusively on surface geometry of the 3-D digital representation of the object with the gap ([0066] generate tool path when slicing the 3D model).

Regarding claim 8, Swanson further teaches the edited 3-D digital representation of the object with the gap between the segment and the continuous cross section perimeter (Fig. 4 [0057] the wall 54 representation is saved and shown).

Claims 9-10 and 14-16 recite similar limitations to that of claims 1-2 and 6-8, respectively, therefore are rejected on the same basis, respectively.

Regarding claim 11, Swanson further teaches the gap between the segment and the continuous cross section perimeter at the first intersection extends along the height of the 3-D representation (Fig.4 [0057] – [0059] the layers are same for each layer, the gap extended along the height of the tower).

Claim 21 recites similar limitations to that of claim 1, therefore is rejected on the same basis. In addition, Swanson further teaches:
defining a part using one or more 3-D computer aided design (CAD) programs as a model ([0002] 3D digital representation);
converting the model of the part to one or more STL files describing surface geometry of the part in a program language for fabrication by a 3-D printer (STL format file);
generating a toolpath for the 3-D printer that allows the printer to print each layer of the part as a single continuous path (Figs. 4-5 [0059] single toolpath 58).

Claim 22 recites similar limitations to that of claim 11, therefore is rejected on the same basis.

Claims 3-5, 12-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Lee as applied to claims 1-2, 6-11, 14-16 and 21-22 above, further in view of Mark.

Regarding claim 3, Swanson and Mark further teach the 3-D digital representation of the object includes a plurality of adjacent layers, layer height corresponding to an estimated bead height for additively manufacturing the object, each of the plurality of adjacent layers corresponding to the continuous cross section perimeter and the segment intersecting the continuous cross section perimeter at the first intersection and the second intersection, wherein editing the 3-D digital representation of the object by inserting the gap between the segment and the continuous cross section perimeter at the first intersection includes inserting the gap between the segment and the continuous cross section perimeter at the first intersection of each of the plurality of adjacent layers (Swanson: Figs. 4-5 [0059] with the gap between interior wall 54 and perimeter wall 52 at the location 62C, the tower layer is printed in one single tool path; Mark: [0159] sliced layer thickness is estimated bead height).

Regarding claims 4 and 23, Swanson and Mark further teach the 3-D digital representation of the object includes a plurality of adjacent layers, layer height corresponding to an estimated bead height for additively manufacturing the object, each of the plurality of adjacent layers corresponding to the continuous cross section perimeter and the segment intersecting the continuous cross section perimeter at the first intersection and the second intersection, wherein editing the 3-D digital representation of the object includes inserting the gap between the segment and the continuous cross section perimeter by alternating between the first intersection and the second intersection such that the first intersection and the second intersection do not share the gap in adjacent layers (Swanson: Figs. 4-5 [0059] with the gap between interior wall 54 and perimeter wall 52 at the location 62C, the tower layer is printed in one single tool path; Mark: Figs. 15A-B [0317] rotating the position of gap for adjacent layer).

Regarding claims 5, 13 and 24, Mark further teaches generating the plurality of toolpaths for additively manufacturing the object from the 3-D digital representation of the object with the gap includes zippering the plurality of toolpaths by moving the gap from the first intersection to the second intersection in adjacent layer toolpaths (Figs. 15A-B [0317] rotating the position of gap for adjacent layer).

Regarding claim 12, Mark further teaches the 3-D digital representation of the object includes a plurality of adjacent layers, layer height corresponding to an estimated bead height for additively manufacturing the object, each of the plurality of adjacent layers corresponding to the continuous cross section perimeter and the segment intersecting the continuous cross section perimeter at the first intersection and the second intersection, wherein the gap between the segment and the continuous cross section perimeter alternates between the first intersection and the second intersection such that the first intersection and the second intersection do not share the gap in adjacent layers (Figs. 15A-B [0317] rotating the position of gap for adjacent layer).

Regarding claim 25, Mark further teaches changing the print bed by one bead height gradually as each layer prints ([0117] platen moved a layer thickness lower after each layer).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clijsters “In situ quality control of the selective laser melting process using a high-speed, real-time melt pool monitoring system 2014” teaches grouping scan vectors by scan type and determining process quality based on variation of process within the group.
Dardis US 20220168813 A1 teaches process adjustment based on difference of 1st scan and plurality of 2nd scans within a scan group.
Jones WO 2017085468 A1 teaches regions are grouped together by similarities and quality based on deviation within the group.
Yan US 20200360733 A1 teaches measurment of each scan is compared and the difference is compared to a tolerance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115

/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115